Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 17/082,469 filed on 7/11/2022. 
Status of Claims
Claims 1, 3, 6-11, 13 16-20 and 22-27 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered but they are not persuasive to overcome the rejection. 
Applicant asserts on p. 9 that revising taxonomies is not considered abstract under Step 2A, Prong 1 because the claims are directed towards generating customized taxonomies and customizing display of item listings done by a processor. Examiner respectfully disagrees. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial activities including advertising, marketing or sales activities or behaviors and because the claims are mental processes including observations, evaluations, judgments, and opinions characterized by providing a set of users access to item listings, monitoring their interactions with the listings presented to generate metrics and make a decision whether or not to generate a second taxonomy, but for the recitation of generic computer components (processor, electronic devices).
Applicant asserts on p. 9-11 that the claims integrate any abstract idea into a practical application by improving how taxonomies are used to display customized electronic content, similar to claim 1 of Example 37. Examiner respectfully disagrees. Claim 1 of Example 37 recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices and the claim as a whole integrating the mental process into a practical application. Claim 1 of the instant invention relies on functional language broadly defining the steps that the system is aspiring to accomplish without any technical details for achieving them. Note the following
	providing, by a processor, for display on a set of electronic devices accessed by a set of users, using a first taxonomy, item listings; 	monitoring, by the processor, the set of electronic devices and identifying user interaction with the item listings presented on the set of electronic devices using the first taxonomy, said monitoring generating user metrics relating to use of the first taxonomy by users of the set of users;  
Applicant does not explain how the method accomplishes this. It is unclear to the office how the method identifies user interaction and generates user metrics. In claim 1 of Example 37, it is clear that the method rearranges icons on a GUI based on an amount of use of each icon that is determined by a processor over a predetermined period of time. Claim 1 of the instant invention is more analogous to Claim 3 of Example 37.
Applicant asserts on p. 11 that the claims provide a technical solution. As explained above, the claims do not provide any technical detail as to how this improvement is achieved.
Applicant asserts on p. 11-12 that the claims are eligible under Step 2B because the claims recite using customized taxonomies to display electronic content on electronic devices, such that the presentation of the customized taxonomies is more appealing to certain groups of users. Examiner respectfully disagrees. As explained above, the claims do not provide any technical detail as to how this improvement is achieved.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-11, 13, 16-20 and 22-27 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1, 3, 6-11, 13, 16-20 and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1, 3, 6-10, 23-24 are directed toward the statutory category of a process (reciting a “method”). Claims 11, 13, 16-19, 25-26 are directed toward the statutory category of a machine (reciting a “system”). Claim 20, 22, 27 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 11 and 20 are directed to an abstract idea by providing …  for display on … accessed by a set of users, using a first taxonomy, item listings; monitoring … and identifying user interaction with the item listings presented … using the first taxonomy, said monitoring generating user metrics relating to use of the first taxonomy by users of the set of users; automatically generating … a second taxonomy for at least one group of users within the set of users based on one or more of the first taxonomy, the generated user metrics, or a taxonomy size threshold; and providing … for display a revised item listing using the second taxonomy instead of the first taxonomy upon a request by any user within the at least one group of users to access the item listing. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial activities including advertising, marketing or sales activities or behaviors and because the claims are mental processes including observations, evaluations, judgments, and opinions. The claims provide a set of users access to item listings, monitor their interactions with the listings presented to generate metrics and make a decision whether or not to generate a second taxonomy.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a memory including item listing information and information identifying users; a processor; a set of electronic devices) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 3, 6-10, 13, 16-19 and 22-27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).

 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1, 3, 6-11, 13, 16-20 and 22-27. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method, system, and non-transitory computer readable medium for maintaining and/or updating one or more item taxonomies to include “providing, by a processor, for display on a set of electronic devices accessed by a set of users, using a first taxonomy, to item listings; monitoring, by the processor, the set of electronic devices and identifying user interaction with the item listings presented on the set of electronic devices using the first taxonomy, said monitoring generating user metrics relating to use of the first taxonomy by users of the set of users; and making an automated decision, by the processor, whether to continue using the first taxonomy or generate a second taxonomy for at least one group of users within the set of users based on one or more of the first taxonomy, the generated user metrics, or a taxonomy size threshold.” The closest prior art found to be relevant is the cited Al Jadda reference. Al Jadda generally discloses generating a first taxonomy of an anchor product and includes a plurality of levels for classifying products organized from a highest taxonomy level to a lowest taxonomy level. Al Jadda further discloses generating a second taxonomy associated with a group of products, the first and second taxonomies have at least a common highest taxonomy level and the determination is based on co-purchase data indicating the anchor product and at least one product in the group of products are purchased more often than products associated with other taxonomies purchased with the anchor product. However, Al Jadda’s teachings fail to consider making an automated decision whether to continue using the first taxonomy or generate a second taxonomy for at least one group of users within the set of users based on one or more of the first taxonomy, the generated user metrics, or a taxonomy size threshold. Al Jadda does not consider taxonomy generation for a group of users but instead focuses on taxonomy generation purely based on co-purchase data. Boo is the next closest prior art reference. Boo discloses monitoring user interactions with a particular item listing. However, Boo’s monitoring of user interactions is limited to particular item listings and does not consider taxonomy generation for a group of users. Therefore, Boo fails to cure Al Jadda’s deficiencies. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sacco, Research Results in Dynamic Taxonomy and Faceted Search Systems, 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624